DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (JP2006-231122).
With respect to claim 1, Takahashi et al. teaches a method for stencil printing a layer (16) on or onto a printing surface (top surface of D and Paragraph 0019) with a stencil (11a), the method comprising:
applying a stencil (11a) with a first part (note: first part is the areas of 11a that covers top surface of D as shown in marked-up Figure 2b in the detailed action) and a second part (13) to the printing surface;
wherein the first part (note: first part is the areas of 11a that covers top surface of D as shown in marked-up Figure 2b in the detailed action) and the second part (13) cover a non-continuous region (refer to marked-up Figure 1 of the detailed action) of the printing surface; and 
applying a layer of material (16) to the printing surface (top surface of D) through the stencil (11).
With respect to claim 2, Takahashi et al. wherein the stencil (11a) leaves a repeated continuous part of the printing surface uncovered (refer to marked up Figure 1 and additionally refer to marked-up Figure 1 in the detailed action).
With respect to claim 3, Takahashi et al. teaches wherein the first part surrounds the second part circumferentially (refer to marked-up Figure 1 in the detailed action). 
With respect to claim 5, Takahashi et al. teaches arranging the second part (13) on or onto the printing surface (top surface of D and Figures 2b, 2c).





[AltContent: textbox (Cover)][AltContent: arrow][AltContent: textbox (Printing surface between dashed line and solid line is a repeated continuous part(arrows). Also, note the mask parts 11a that cover the printing table 14 and surrounds 2nd part 13 is considered the first part of a stencil.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Printing surface between dashed line and solid line is a repeated continuous part (arrows). Also, note the mask parts 11a that cover the printing table 14 and surrounds 2nd part 13 is considered the first part of a stencil.)][AltContent: connector][AltContent: connector][AltContent: textbox (Printing surface between dashed lines is the Non-continuous region)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    305
    301
    media_image1.png
    Greyscale






[AltContent: textbox (First part of Stencil )][AltContent: textbox (First Part of Stencil)][AltContent: textbox (Figure 2 )]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    127
    323
    media_image2.png
    Greyscale


With respect to claim 8, Takahashi et al. teaches a printing device comprising:	a printing surface (top surface of D and Paragraph 0019);
a printing head (17, Paragraphs 0042);
a printing frame (11) which can be placed between the printing surface (top surface of D) and printing head (17, Figure 4b); and 
a stencil (11a) with a first part (note: first part is the areas of 11a that covers top surface of D as shown in marked-up Figure 2b in the detailed action) and a second part (13);
wherein the first part (note: first part is the areas of 11a that covers top surface of D as shown in marked-up Figure 2b in the detailed action) and the second part (13) are arranged so a non-continuous region (refer to marked-up Figure 1 of the detailed action) of the printing surface (top surface of D and Paragraph 0019) can be covered with the first part and the second part (refer to marked-up Figures 1 and 2 in the detailed action);
wherein the first part (refer to marked-up Figures 1 and 2 in the detailed action) is arranged on a printing frame (11) and the second part (13) is arranged on a printing surface (top surface of D and Paragraph 0019).
With respect to claim 9, Takahashi et al. teaches the printing surface (top surface of D and Paragraph 0019) is arranged on a printing table (14) of the printing device (10) or in which the printing table has the printing surface.
With respect to claim 10, the printing frame (11) is arranged on a cover of the printing device (refer to marked up Figure 1 in the detailed action).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2006-231122) in view of Tae (KR 101700688).
With respect to claim 4, Takahashi et al. teaches the claimed invention with the the exception of arranging the first part on a printing table.
Tae teaches a method of applying a liquid with a stencil (20) wherein arranging a first part (24) on a printing table (10 via hinge as shown in Figures 1, 5, 9 and 10 and Paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takahashi et al. to arrange a first part of a stencil on a printing table as taught by Tae for the purpose of providing a more versatile printing device wherein the stencil can be easily raised or lowered in print position.
With respect to claim 6, Takahashi et al. teaches the claimed invention with the exception of a method wherein a layer is a laminate.
Tae teaches a method of printing wherein a layer is a laminate (200 creates layers 100-100-2 and Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takahashi et al. to provide a layer that is a laminate as taught by Tae for the purpose to provide an easy and uniform material in a desired pattern.
With respect to claim 7, Takahashi et al. teaches the claimed invention with the exception of wherein the laminate comprises a magnetic laminate and/or a rotor laminate and/or a stator laminate.
Tae does not explicitly disclose a magnetic laminate and/or a rotor laminate and/or a stator laminate, however Tae teaches forming laminates that are electronic parts/components (Paragraphs 0001,0002, 0016, 0017, 0023-0028, 0035).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takahashi et al. to provide laminates that form electronic components as taught by Tae for the purpose of providing a laminate to form electronic parts more an easily.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Udaka et al. (JP 2014-144425) and Takahashi et al. (JP2006-231194, JP 2006-231235, JP2006-224057) teaches stencil printers that print layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853